DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.
Claims 1-8 are amended.
Claims 14-20 are newly added.
Claims 1-20 are presented for examination. 

Response to Amendments
Applicant’s arguments, filed 9 August 2022, with respect to the rejection of claims 3 and 8-13 under 35 U.S.C. §112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph have been fully considered, and are withdrawn.

Claim Objections
Claims 4-5 and objected to because of the following informalities:  
Claim 4’s “the the braking force” should be – the braking force --.
Claim 5’s “the the braking force” should be – the braking force --.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US Publication Number 2016/0325721 A1) in view of Amamoto (US Publication Number 2020/0062229 A1) and in further view of Hiraga et al. (US Publication Number 2020/0384967 A1).
Regarding claim 1, Jonasson teaches a method comprising: applying a braking force to at least one steerable wheel of a pair of steerable wheels on an axle of a vehicle sufficient to affect a steering moment upon the at least one steerable wheel sufficient to move the at least one steerable wheel away from a zero steering angle (Jonasson: Para. 5, 12, 16, 17, 30; steer the differential braking in dependence of both a yaw torque acting on the host vehicle as a result of the differential braking; a positive scrub radius a relatively large lateral displacement of the host vehicle can be achieved during the differential braking).
Jonasson doesn’t explicitly teach resisting movement of the at least one steerable wheel back toward the zero steering angle. 
However, Jonasson is deemed to disclose an equivalent teaching. The use of differential braking can cause the vehicle to follow an upcoming path when a fault in the main steering system has occurred (Jonasson: Para. 12). Jonasson selects a scrub radius for its second steering system sufficiently large to cause a toe-out effect on a host vehicle wheel which is differentially braked lateral displacement of the host vehicle can be controlled (Jonasson: Para. 20). Additionally, when the scrub radis is negative or substantially zero, the effect of the steering angle counteracts the side motion (Jonasson: Para. 23). Jonasson's differential braking system choses scrub radi in order to control the lateral displacement of the vehicle to follow the upcoming path. Consequently to follow the upcoming path, the differential braking system resist movement of the steering angle back to zero.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to resist tire movement back to zero in order to counteract the side motion through induced yaw torque caused by differential braking (Jonasson: Para. 23). 
Jonasson doesn’t explicitly teach comprising using a damper mechanically connected to a steering linkage of the vehicle.
However Amamoto, in the same field of endeavor teaches comprising using a damper mechanically connected to a steering linkage of the vehicle (Amamoto: Para. 31; damper (damper mechanism) connected between the pump in the reflux flow passage and the orifice part).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Amamoto’s damper part (Amamoto: Para. 31) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to reduce the pulsation in the brake fluid (Amamoto: Para. 31).
Jonasson and Amamoto don’t explicitly teach wherein the damper is controllably operatively connected to an electronic controller to steer the vehicle laterally.
However Hiraga, in the same field of endeavor teaches wherein the damper is controllably operatively connected to an electronic controller to steer the vehicle laterally.
Hiraga includes a vehicle attitude control based on pre-brake limited slip differential control (Hiraga: Para. 97). Hiraga’s detects and controls of the lateral acceleration of the vehicle through differential braking (Hiraga: para. 98, 112, 140). Changes in the vehicle’s lateral acceleration would steer the vehicle laterally.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Hiraga’s steering angle sensor (Hiraga: Para. 15) into Amamoto’s damper part (Amamoto: Para. 31) and Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to Hiraga’s control the differential braking in a subroutine with timed periods (Hiraga: Para. 97-98, 140).
Regarding claim 2, Jonasson doesn’t explicitly teach wherein resisting movement of the at least one steerable wheel back toward the zero steering angle is affected when the braking force is insufficient to continue moving the at least one steerable wheel away from the zero steering angle.
However, Jonasson is deemed to disclose an equivalent teaching. The use of differential braking can cause the vehicle to follow an upcoming path when a fault in the main steering system has occurred (Jonasson: Para. 12). Jonasson selects a scrub radius for its second steering system sufficiently large to cause a toe-out effect on a host vehicle wheel which is differentially braked lateral displacement of the host vehicle can be controlled (Jonasson: Para. 20). Additionally, when the scrub radis is negative or substantially zero, the effect of the steering angle counteracts the side motion (Jonasson: Para. 23). Jonasson's differential braking system choses scrub radi in order to control the lateral displacement of the vehicle to follow the upcoming path. Consequently to follow the upcoming path, the differential braking system resist movement of the steering angle back to zero.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to resist tire movement back to zero in order to counteract the side motion through induced yaw torque caused by differential braking (Jonasson: Para. 23). 
Regarding claim 3, Jonasson doesn’t explicitly teach wherein applying the braking force to the at least one steerable wheel sufficient to affect the steering moment upon the at least one steerable wheel sufficient to move the at least one steerable wheel away from the zero steering angle is periodically performed.
However Hiraga, in the same field of endeavor, teaches wherein applying the braking force to the at least one steerable wheel sufficient to affect the steering moment upon the at least one steerable wheel sufficient to move the at least one steerable wheel away from the zero steering angle is periodically performed (Hiraga: Para. 97, 98, 140; during this period, the basic braking force instruction value calculated by the formula also becomes constant while being maintained at a maximum value; the lower limit braking force based on the pre-brake LSD control is applied for the purpose of suppressing a change in braking force occurring in the period between completion of the application of the first braking force based on the vehicle attitude control).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Hiraga’s differential braking system (Hiraga: Para. 97) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to Hiraga’s control the differential braking in a subroutine with timed periods (Hiraga: Para. 97-98, 140).
Regarding claim 4, Jonasson teaches the method of claim 1, wherein resisting movement of the at least one steerable wheel back toward the zero steering angle is affected when the the braking force is insufficient to continue moving the at least one steerable wheel away from the zero steering angle (Jonasson: Para. 24; a steering angle control arrangement which is arranged to keep a current steering wheel angle during differential braking; a current steering wheel angle during differential braking the host vehicle can be efficiently controlled also with a scrub radius which is negative or substantially zero).
Regarding claim 5, Jonasson teaches the method of claim 1, wherein the the braking force applied to the at least one steerable wheel is accomplished by braking another steerable wheel of the pair of wheels (Jonasson: Para. 12; differential braking involving braking of a single wheel can be used for the control of the vehicle).
Regarding claim 6, Jonasson teaches the method of claim 1, wherein the braking force applied to the at least one steerable wheel is greater than the braking force applied to the another steerable wheel so that differential braking is applied to the pair of steerable wheels (Jonasson: Para. 12; the secondary steering system unit is arranged to steer the differential braking; in some applications scrub radiuses related to two differentially braked wheels can be used).
Regarding claim 7, Jonasson teaches a system comprising: a steered wheel (Jonasson: Para. 54; host vehicle with four wheels); a braking system for applying a brake-steering force to the steered wheel (Jonasson: Para. 12; the secondary steering system unit is arranged to steer the differential braking in dependence of both a yaw torque acting on the host vehicle as a result of the differential braking and a steering angle resulting from a generated alignment torque on a braked steerable wheel).
Jonasson doesn’t explicitly teach a damper operatively coupled to the steered wheel for damping steering of the steered wheel toward a zero steering angle.
However, Jonasson is deemed to disclose an equivalent teaching. Jonasson includes a steering angle control arrangement of a friction element to keep the current steering wheel angle during differential braking (Jonasson: Para. 25, 66) which includes when the steering angle is at zero when the differential braking has started. Jonasson includes a case of a negative or substantially zero scrub radius in order to counteract side motion (Jonasson: Para. 23).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to dampen the steering towards a zero steering angle in order to counteract the side motion through induced yaw torque caused by differential braking (Jonasson: Para. 23). 
Jonasson doesn’t explicitly teach the damper mechanically connected to a steering linkage of the vehicle.
However Amamoto, in the same field of endeavor teaches the damper mechanically connected to a steering linkage of the vehicle (Amamoto: Para. 31; damper (damper mechanism) connected between the pump in the reflux flow passage and the orifice part).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Amamoto’s damper part (Amamoto: Para. 31) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to reduce the pulsation in the brake fluid (Amamoto: Para. 31).
Jonasson and Amamoto don’t explicitly teach wherein the damper is controllably operatively connected to an electronic controller to steer the vehicle laterally.
However Hiraga, in the same field of endeavor teaches wherein the damper is controllably operatively connected to an electronic controller to steer the vehicle laterally.
Hiraga includes a vehicle attitude control based on pre-brake limited slip differential control (Hiraga: Para. 97). Hiraga’s detects and controls of the lateral acceleration of the vehicle through differential braking (Hiraga: para. 98, 112, 140). Changes in the vehicle’s lateral acceleration would steer the vehicle laterally.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Hiraga’s steering angle sensor (Hiraga: Para. 15) into Amamoto’s damper part (Amamoto: Para. 31) and Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to Hiraga’s control the differential braking in a subroutine with timed periods (Hiraga: Para. 97-98, 140).
Regarding claim 14, Jonasson doesn’t explicitly teach wherein the damper is a hydraulic damper.
However Amamoto, in the same field of endeavor teaches wherein the damper is a hydraulic damper (Amamoto: Para. 31; damper part is configured to absorb and discharge the brake fluid, in accordance with a pulsation of the brake fluid in the reflux flow passage).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Amamoto’s damper part (Amamoto: Para. 31) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to reduce the pulsation in the brake fluid (Amamoto: Para. 31).
Regarding claim 17, Jonasson doesn’t explicitly teach the method as set forth in claim 1 wherein the applying a braking force to the at least one steerable wheel comprise pulsing the braking force to the at least one steerable wheel.
However Amamoto, in the same field of endeavor teaches the method as set forth in claim 1 wherein the applying a braking force to the at least one steerable wheel comprise pulsing the braking force to the at least one steerable wheel (Amamoto: Para. 31; damper part is configured to absorb and discharge the brake fluid, in accordance with a pulsation of the brake fluid in the reflux flow passage).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Amamoto’s damper part (Amamoto: Para. 31) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to reduce the pulsation in the brake fluid (Amamoto: Para. 31).
Regarding claim 18, Jonasson doesn’t explicitly teach the system as set forth in claim 8 wherein the damper is a hydraulic damper.
However Amamoto, in the same field of endeavor teaches the system as set forth in claim 8 wherein the damper is a hydraulic damper (Amamoto: Para. 31; damper part is configured to absorb and discharge the brake fluid, in accordance with a pulsation of the brake fluid in the reflux flow passage).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Amamoto’s damper part (Amamoto: Para. 31) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to reduce the pulsation in the brake fluid (Amamoto: Para. 31).


Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US Publication Number 2016/0325721 A1) in view of Hiraga et al. (US Publication Number 2020/0384967 A1). 
Regarding claim 8, Jonasson teaches a system comprising: a steered wheel (Jonasson: Para. 54; host vehicle with four wheels).
Jonasson doesn’t explicitly teach a steering angle sensor to detect a steering angle of the steered wheel.
However Hiraga, in the same field of endeavor, teaches a steering angle sensor to detect a steering angle of the steered wheel (Hiraga: Para. 15; steering angle sensor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Hiraga’s steering angle sensor (Hiraga: Para. 15) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to Hiraga’s control the differential braking in a subroutine with timed periods (Hiraga: Para. 97-98, 140).
In the following limitations, Jonasson teaches a braking system for braking the steered wheel (Jonasson: Para. 12; the secondary steering system unit is arranged to steer the differential braking); a damping system for damping steering movement of the steered wheel (Jonasson: Para. 25, 66; steering angle control arrangement comprises at least one of a friction element and a spring which is arranged to keep the current steering wheel angle during differential braking); and a control system, comprising a processor and memory (Jonasson: Para. 57; one or more processors and associated memory).
Jonasson doesn’t explicitly teach operably coupled to the braking system and damping system to periodically brake the steered wheel comprising pulse pressure control of a brake at the steered wheel sufficient to affect a steering moment upon the steered wheel sufficient to incrementally move the steered wheel toward a desired steering angle and damp steering movement of the steered wheel subsequent to the incremental movement of the steered wheel sufficient to damp steering movement of the steered wheel away from the desired steering angle.
However Hiraga, in the same field of endeavor, teaches operably coupled to the braking system and damping system to periodically brake the steered wheel comprising pulse pressure control of a brake at the steered wheel sufficient to affect a steering moment upon the steered wheel sufficient to incrementally move the steered wheel toward a desired steering angle and damp steering movement of the steered wheel subsequent to the incremental movement of the steered wheel sufficient to damp steering movement of the steered wheel away from the desired steering angle (Hiraga: Para. 97, 98, 140; during this period, the basic braking force instruction value calculated by the formula also becomes constant while being maintained at a maximum value; the lower limit braking force based on the pre-brake LSD control is applied for the purpose of suppressing a change in braking force occurring in the period between completion of the application of the first braking force based on the vehicle attitude control).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Hiraga’s differential braking system (Hiraga: Para. 97) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to Hiraga’s control the differential braking in a subroutine with timed periods (Hiraga: Para. 97-98, 140).
Regarding claim 9, Jonasson teaches the system of claim 8 further comprising a user interface for receiving input from a user indicating the desired steering angle for the steered wheel (Jonasson: Para. 54; a main steering system which is arranged to allow a vehicle operator to steer the host vehicle 50 in a known manner).
Regarding claim 10, Jonasson teaches the system of claim 8 wherein the steered wheel comprises a positive scrub radius (Jonasson: Para. 16; scrub radius is positive).
Regarding claim 11, Jonasson teaches the system of claim 8 wherein the steered wheel comprises a negative scrub radius (Jonasson: Para. 23; scrub radius is negative).
Regarding claim 12, Jonasson teaches the system of claim 8 wherein the steered wheel comprises a front wheel of the vehicle (Jonasson: Para. 50; the front of the vehicle will turn to the braked side).
Regarding claim 13, Jonasson teaches the system of claim 8 wherein the steered wheel comprises a rear wheel of the vehicle (Jonasson: Para. 49; a wheel brake, not shown, is activated on a rear left wheel of the vehicle).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US Publication Number 2016/0325721 A1) in view of Amamoto (US Publication Number 2020/0062229 A1) and in further view of Hiraga et al. (US Publication Number 2020/0384967 A1)  and Nagai et al. (US Publication Number 2006/0113940 A1).
Regarding claim 15, Jonasson, Amamoto and Hiraga don’t teach wherein the damper is a variable resistance magnetic screw.
However Nagai, in the same field of endeavor teaches wherein the damper is a variable resistance magnetic screw (Nagai: Para. 92; adjusting screw to make rotational resistance variable by changing magnetic fluxes of the magnet).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Nagai’s screw to make rotational resistance variable magnetic fluxes (Nagai: para. 92) and Hiraga’s steering angle sensor (Hiraga: Para. 15) into Amamoto’s damper part (Amamoto: Para. 31) and Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to control the on and off rotation of the brake rotor (Nagai: Para. 92).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US Publication Number 2016/0325721 A1) in view of Amamoto (US Publication Number 2020/0062229 A1) and in further view of Hiraga et al. (US Publication Number 2020/0384967 A1)  and Fauteux et al. (US Publication Number 2011/0045932 A1).
Regarding claim 16, Jonasson, Amamoto and Hiraga don’t teach wherein the damper is a magnetorheological fluid damper.
However Fautex, in the same field of endeavor teaches wherein the damper is a magnetorheological fluid damper (Fauteux: Para. 61; different semi-active actuators may be used to embody the present invention such as, but not limited to: electrorheological or magnetorheological (MR) fluid brakes).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Fauteux’s magnetorheological fluid brakes (Fauteux: Para. 61) and Hiraga’s steering angle sensor (Hiraga: Para. 15) into Amamoto’s damper part (Amamoto: Para. 31) and Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to control the mechanical energy in the brakes through the application of a magnetic field (Fauteux: Para. 61-62).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US Publication Number 2016/0325721 A1) in view of Hiraga et al. (US Publication Number 2020/0384967 A1) and in further view of Nagai et al. (US Publication Number 2006/0113940 A1).
Regarding claim 19, Jonasson and Hiraga don’t teach wherein the damper is a variable resistance magnetic screw.
However Nagai, in the same field of endeavor teaches wherein the damper is a variable resistance magnetic screw (Nagai: Para. 92; adjusting screw to make rotational resistance variable by changing magnetic fluxes of the magnet).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Nagai’s screw to make rotational resistance variable magnetic fluxes (Nagai: para. 92) and Hiraga’s steering angle sensor (Hiraga: Para. 15) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to control the on and off rotation of the brake rotor (Nagai: Para. 92).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US Publication Number 2016/0325721 A1) in view of Hiraga et al. (US Publication Number 2020/0384967 A1) and in further view of Fauteux et al. (US Publication Number 2011/0045932 A1).
Regarding claim 20, Jonasson and Hiraga don’t teach wherein the damper is a magnetorheological fluid damper.
However Fautex, in the same field of endeavor teaches wherein the damper is a magnetorheological fluid damper (Fauteux: Para. 61; different semi-active actuators may be used to embody the present invention such as, but not limited to: electrorheological or magnetorheological (MR) fluid brakes).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Fauteux’s magnetorheological fluid brakes (Fauteux: Para. 61) and Hiraga’s steering angle sensor (Hiraga: Para. 15) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to control the mechanical energy in the brakes through the application of a magnetic field (Fauteux: Para. 61-62).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 14-17 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant argues that claim 8’s “pulse pressure control of a brake at the steered wheel” is not taught by the prior arts.
In response to the applicant’s arguments above, Hiraga includes a vehicle attitude control based on pre-brake limited slip differential control (Hiraga: Para. 97). Hiraga’s detects and controls of the lateral acceleration of the vehicle through differential braking (Hiraga: para. 98, 112, 140). Changes in the vehicle’s lateral acceleration would steer the vehicle laterally.  Hiraga’s control is from the first brake period to the second brake period (Hiraga: Para. 140) which is an example of a pulse control differential braking that moves the vehicle laterally.
Applicant next argues that claims 9-13 depend from claim 8, and therefore are patentable.
In response to the applicant’s argument above, claim 8 is rejected so all dependent claims are rejected based at least upon their dependencies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto US Publication Number 2022/0105809 A1 teaches vehicle action control device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663          


/ADAM D TISSOT/Primary Examiner, Art Unit 3663